Burke, J. This cause comes on to be heard on the Respondent’s motion to withdraw its previously filed stipulation agreeing to the entry of an award and to substitute a motion to dismiss, it appearing that due notice has been given, no objection has been filed, and the Court being advised. The Claimant, Menard County Health Department, filed this claim on April 18, 1988, seeking $1,439.24 for costs incurred in the administration of USD A Special Supplemental Food Program for Women, Infants and Children (WIC) as administered by the Illinois Department of Public Health. On July 19,1988, the Respondent filed a stipulation agreeing to our entering an award in the amount sought. On July 29, 1988, the Respondent filed a motion to withdraw its stipulation. In support of the motion to withdraw, Respondent stated that: “1. Closer review of the file indicates that the departmental report was filed in error since it has no authority to pay from the General Revenue Fund and there are insufficient funds in the Department of Public Health lapsed appropriations budget.” Respondent then asked the Court to enter a motion to dismiss on those grounds. We have reviewed the departmental report which was compiled by the Department of Public Health, attached to the motion to dismiss, and offered as prima facie evidence of the facts contained therein pursuant to section 790.140 of the Rules of the Court of Claims (74 Ill. Adm. Code 790.140). The report indicates that no funds remained to pay the claim. Based on the record we hereby grant the Respondent’s motion to withdraw its stipulation, grant the Respondent’s motion to substitute a motion to dismiss, and grant the motion to dismiss.